SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

888
CA 12-00499
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


FREDERICK W. ZABEL, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

M&T BANK, DEFENDANT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (JOSHUA FEINSTEIN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CHIACCHIA & FLEMING, LLP, HAMBURG (LISA A. POCH OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Deborah
A. Chimes, J.), entered October 28, 2011. The order granted the
motion of plaintiff to compel the production of documents.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court